Citation Nr: 1744390	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability.  



REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran does not have a currently diagnosed disability of the right ankle.


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks service connection for a right ankle disability.  He recalls injury in service while assigned to language school in Washington D.C.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records reflect treatment for the other (left) ankle in January 1972 when the Veteran came down wrong on the left foot while playing basketball in Washington, D.C.  They do not show complaint, treatment, or diagnosis related to the right ankle.  During examination and reports of medical history throughout service no right ankle injury or disability was identified.  Likewise, the Veteran has not disclosed any current diagnosis related to the right ankle by submitting or identifying the records of a medical provider who treated the Veteran.

The Board thus finds that the evidence is against a finding that the Veteran has a currently diagnosed right ankle disability.  There is no medical evidence in the file, either service or civilian, indicating that the Veteran is diagnosed with any right ankle disability.  The Board acknowledges that the Veteran reported a history of a right ankle injury in service.  While the Veteran as a layperson is competent to report observable symptomatology such as pain, he is not competent to diagnose a disability of the right ankle as that is a complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his statements are not probative as to the existence of a right ankle disability in service or currently.  Moreover, it appears there may be some confusion on the part of the Veteran as service records show a left ankle injury rather than a right ankle injury.  As to any assertion that there have been observable symptoms related to the right ankle since service, the Board finds such statements to be lacking credibility as they contradict the reports of medical history given contemporaneous to service.  The Board finds the statements made contemporaneous with service to be more probative than the conflicting statements made in furtherance of this claim for disability benefits.

In the absence of a current disability or diagnosis of a right ankle disability, there can be no valid claim for service connection.  There is also no competent and credible evidence of any such right ankle disability at any point during the claims period or shortly before the claim was filed.  As the preponderance of the evidence is against a finding that the Veteran has a currently diagnosed right ankle disability, the claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).


ORDER

Entitlement to service connection for a right ankle disability is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


